Citation Nr: 1827674	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  07-17 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from April 19, 2001, in excess of 20 percent as of November 1, 2001, and in excess of 40 percent as of January 21, 2015, for residuals of low back strain with degenerative disc disease (DDD), L4-S1.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1982 to July 1991.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Appeals Management Center (AMC) in Bay Pines, Florida.  The Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, maintains original jurisdiction over the appeal.    

The Board remanded the increased rating issue in September 2009 for further development.  In December 2011, the Board issued a decision that, in pertinent part, denied the Veteran's appeal for an increased initial rating.  The Veteran appealed, and in May 2013, the Court of Appeals for Veterans Claims (Court) vacated and remanded the parts of the December 2011 decision that denied the increased initial rating for the Veteran's lumbar spine disability, and that referred, rather than remanded, the issue of entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Subsequently, the Board remanded the increased rating issue as well as TDIU for further development in January 2014.  The case has now been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1.  Prior to January 21, 2015, the Veteran's DDD of lumbar spine is manifested by moderate symptoms of intervertebral disc syndrome with recurrent attacks.  A separate evaluation for neurological impairment has been assigned since November 1, 2001.  More that moderate limitation of motion or disc impairment is not shown during the entire appeal period to January 21, 2015.

2.  From January 21, 2015, the Veteran's DDD of lumbar spine is manifested by forward flexion of the lumbar spine 30 degrees or less, but not by ankylosis of the lumbar spine.  Incapacitation as defined has not been clinically established.

3.  The Veteran's service connected back, neurological, and orthopedic disorders as likely as not render him unable to obtain or maintain substantial gainful employment.


CONCLUSION OF LAW

1.  The criteria for a disability rating of 20 percent, but no higher, for a low back disorder is warranted for the entire period prior to January 21, 2015.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5293 (effective before September 23, 2002); 38 C.F.R. § 4.71a, DC 5242 (effective on and after September 23, 2002).

2.  The criteria for a disability rating in excess of 40 percent for a low back disorder after January 21, 2015, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5293 (effective before September 23, 2002); 38 C.F.R. § 4.71a, DC 5242 (effective on and after September 23, 2002).

3.  With resolution of reasonable doubt in the Veteran's favor, the criteria of a finding of TDIU are met on a schedular and extraschedular basis as applicable.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.340, 4.1, 4.3, 4.7, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants who are attempting to substantiate a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran seeks increased evaluations for his back disability and TDIU.  In May 2008, the RO issued a letter which advised the Veteran of the criteria for increased rating.  As for the TDIU issue, the RO issued the notification letter to the Veteran in September 2006.  Neither the Veteran nor his representative has alleged prejudice with respect to notice of the criteria for any type of claim at issue.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  No defect as to the content or timing of notices to the Veteran is found by the Board. 

The Veteran's service treatment records are associated with the electronic record.  VA and identified private clinical records are obtained and associated with the electronic claims file. The Veteran has been afforded VA examinations.  The Veteran has been afforded opportunities to identify additional post-service clinical or non-clinical records.

The Board's January 2014 remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)(where remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

The Veteran is appealing the original assignment of a disability evaluation following award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (1999).

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155 (2012).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2017).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2017). 

The Veteran claims entitlement to an initial evaluation in excess of 10 percent from April 19, 2001, in excess of 20 percent as of November 1, 2001, and in excess of 40 percent as of January 21, 2015, for residuals of low back strain with degenerative disc disease (DDD), L4-S1, which is currently rated under Diagnostic Code (DC) 5242.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Disabilities of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine (the "Formula").  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017).  The Formula provides, in relevant part, the following ratings:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine. 

Finally, a maximum 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., Note (2).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id. Ranges of motion are to be rounded to the nearest five degrees.  Id., Note (4). 

"Unfavorable ankylosis" is defined as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dislocation; or neurologic symptoms due to nerve root stretching."  See id., Note (5). Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See id., Note (5). 

The rating criteria are to be applied irrespective of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a, Introductory Note to General Rating Formula for Diseases and Injuries of the Spine; see also 68 Fed. Reg. at 51,455 (Supplementary Information).

Notes appended to the new General Rating Formula for Diseases and Injuries of the Spine specify that associated objective neurologic abnormalities are to be evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1). Intervertebral Disc Syndrome (IVDS), subject to rating under Diagnostic Code 5243, is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The criteria contained in Diagnostic Code (DC) 5243 provides for a 20 percent evaluation where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. A 60 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243. 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2).

Analysis, Increased Rating

In determining the appropriate rating for the Veteran's back disability in this case, the Board must also consider prior versions of the rating criteria.

Effective September 23, 2002, VA revised the criteria for diagnosing and evaluating intervertebral disc syndrome (DC 5293).  67 Fed. Reg. 54,345 (Aug. 22, 2002).  The change resulted essentially in implementation of what became Code 5243 with changes to the spinal codes made the next year.

Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also reiterated the changes to DC 5293 (reclassified as DC 5243) for intervertebral disc syndrome. 

The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change.  The Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C. § 5110(g) (2012) (stating that, where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).  Thus, in consideration of the evidence, the Board must review the evidence under the laws in effect at the time under consideration.  For periods after a change in the rating criteria, the Veteran will be given the benefit of the more favorable criteria.

Prior to September 26, 2003, lumbar spine disabilities were rated under DC 5292 (limitation of motion), DC 5293 (intervertebral disc syndrome), or DC 5295 (lumbosacral strain). (There were other diagnostic codes relating to the spine as well, such as for ankylosis of the spine, but those other diagnostic codes have no application on the facts of this case.)

Under DC 5292 (limitation of motion), a 10 percent rating was warranted if limitation of motion was slight, 20 percent if moderate, and 40 percent if severe.  The Board observes that the words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Prior to September 23, 2002, under DC 5293 (intervertebral disc syndrome), a rating of 10 percent was warranted for mild symptoms.  A rating of 20 percent was warranted for moderate impairment; recurring attacks.  A rating of 40 percent was warranted for severe, recurring attacks with intermittent relief.  A rating of 60 percent was warranted for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2001). 

And under DC 5295 (lumbosacral strain), a 20 percent rating was warranted for lumbosacral strain where there was muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in standing position.  A maximum 40 percent rating was warranted for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

In determining the actual degree of disability with respect to the Veteran's back disability, contemporaneous medical records and objective examinations by medical professionals are more probative of the degree of the Veteran's impairment than his or others' lay opinions.  This is particularly so where the rating criteria require analysis of the clinical significance of medical symptoms, even if the existence of symptoms is observable by a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who appears from the record to lack medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board has, however, considered his reports of symptoms and their severity in the light of the competent medical evidence of record. 

A January 1999 (date) private nerve conduction study/electromyography report produced a diagnostic impression of a normal study of all nerves tested, including the bilateral peroneal, tibial and sural nerves of the lower extremity.  

In a statement submitted along with his April 2001 claim the Veteran indicated that his lumbar spine degenerative disc disease had left him with constant numbness in his right leg.  He could feel the disc pushing against his right lower back every day since.  He indicated that he had had to stay in bed for months at a time.  The pain was so severe that he could not sleep at night.  He also could not drive for a long period of time or sit for a long period of time.  Additionally, he couldn't stand for a long period of time.  He noted that the burning sensation in his back was caused by his disc degenerating.  He'd missed months of work as a result of his back problems and could not hold a job because of it.   

A June 2001 VA neurosurgery nurse screening note indicates that the Veteran characterized his low back pain as dull and constant ache with numbness and tingling sensation right anterior thigh, dorsal aspect of both feet.  Driving and walking aggravates the pain, but lying down on the couch relieves the pain, but needed to constantly change positions to get relief.  His running and weight lifting activities were limited.  Upon physical examination, his posture and coordination were found within normal limits.  The Veteran ambulated without assistance, and there was normal alignment and curvature of the spine.  The range of motion (ROM) of the spine was normal.  It was noted that May 2001 MRI of the spine showed herniated nucleus pulposus at L4-5 and L5-S1.  

In November 2001, the Veteran underwent a VA examination.  The Veteran reported that since he had back pain in 1985, he had experienced pain, weakness, stiffness, fatigability, and a lack of endurance.  He stated that with a flareup, he would have pain.  Further, he stated that he had had daily back pain for the last year whereas prior to this it used to be intermittent and related to heavy lifting or overstraining his back, which he reported could not get alleviated by medications.  Precipitating factors for the pain included prolonged standing, riding in a bumpy car or lifting more than 30 pounds.  He reported that he was no longer employable on a job that requires manual labor as he could only last for four days on his last construction job, which was about a year ago.  He used a cane to help him bear weight for the last year.  He came to the emergency room on October 2001 for his back; he was given the steroid does pack.  Upon physical examination, the Veteran was found able to flex his thoracolumbar spine at 70 degrees, side bending 17 degrees on the right, 20 degrees on the left.  For extension, he was able to go back to about 24 degrees.  He did ambulate with a limp and required a cane/stick for ambulation.  The Veteran was diagnosed with lumbar DDD with a herniated disc at L4-5, L5-S1.  

A January 2002 VA treatment record indicates that the Veteran complained about his low back pain.  

In February 2002, the Veteran reported that his low back pain was improved following Medrol pack and exercises.  

A March 2002 VA treatment record reveals that the Veteran was referred to physical therapy.  In April 2002, his VA physical therapist assessed that the Veteran was not appropriate for continued physical therapy; he reported that the pain had not improved.  The therapist stated that it would likely require other medical intervention.  

A December 2004 VA treatment record indicates that the Veteran complained about his low back pain and right knee pain.  He reported that he had pain all the time and it sometimes interfered with his sleeping.  

In March 2005, the Veteran underwent lumbar epidural steroid injection, which the Veteran reported later in August 2006 was ineffective because he suffered an immediate headache and was paralyzed from waist down for 5 hours after surgery.  

An April 2006 treatment record indicates that the Veteran described his low back pain as throbbing and constant pain.  He reported that sitting, standing, walking, and driving too long caused or increased his pain.  The pain impacted his emotional wellbeing, physical activities, and sleep.  He rated his pain as 8 out of 10.  

An April 2007 VA examination found that the Veteran had flareup daily; the pain during the flareup prevented him from engaging in any activities.  He reported that he was able to walk 1-3 miles.  No muscle spasm was found, but there was pain with motion.  No ankylosis was found.  The ROM testing results are summarized as follows:  

Movement
Active ROM
Passive ROM
Pain starts at
Flexion [0-90]
90
90
60
Extension [0-30]
30
30
10
R Lat. Flexion [0-30]
30
30
15
L Lat. Flexion [0-30]
30
30
15
R rotation [0-30]
30
30
15
L rotation [0-30]
30
30
15
Combined
240
240
130

There was no additional loss or motion on repetitive use of the join in all the movements above.  The examiner noted that there was pain on motion of the lumbar spine and there was objective evidence of facial grimacing and clinching of fist and teeth.  There was an increase in pain, weakness, fatigue, and lack of endurance after repetitive motion.  There was no increase in incoordination after repetitive motion. The Veteran was able to walk on toes, heels, and tandem walk.  In the past 12 months, the Veteran had not had any episodes of incapacitation or being bedridden.  The Veteran was diagnosed with DDD of the lumbar spine with radiculopathy of both lower extremities.  

A March 2011 VA treatment record indicates the Veteran reported that the current low back pain started about 2 weeks ago and he fell to the floor when he woke up in the morning.  He stated that he was taking OTC medications, but they did not work and needed something stronger.  

In his June 2011 statement, the Veteran wrote that the low back pain episode was progressively getting worse over the last 7 years.  

A January 2015 VA examination revealed that the following ROM testing results:  

Movement
Initial ROM
Repetitive ROM
Additional degree of limitation?
Flexion [0-90]
20
20
No
Extension [0-30]
15
15
No
R Lat. Flexion [0-30]
25
20
Yes
L Lat. Flexion [0-30]
30
20
Yes
R rotation [0-30]
20
20
No
L rotation [0-30]
30
30
No
Combined
140
125
No

Pain was noted on examination, but did not result in functional loss.  There was no evidence of pain with weight bearing.  There was pain on palpation, mid back area above the belt line.  Loss in ROM after repetitive motion was caused by pain.  The Veteran reported severe flareups twice per year, each lasting 3 to 4 days.  No guarding was found.  Mild radiculopathy of bilateral lower extremities were noted.  However, EMG study showed no evidence of lumbosacral radiculopathy or neuropathy.  The Veteran had no intervertebral disc syndrome of the thoracolumbar spine.  The examiner found that the Veteran's low back condition impact his ability to work.  In particular, work restrictions might include avoidance of prolonged exertion, heavy lifting, heavy carrying of excess weight.  Allowance to attend medical appointments or procedures would need to be accommodated.  

A September 2016 medical opinion states that the combination of lumbar spine DDD and knee condition resulting in abnormal sleep pattern, would preclude heavy, but not light duty occupation.  The examiner further stated that the abnormal sleep pattern is a subjective condition associated with the Veteran's service-connected condition, and not a separate condition and that this condition was subjective and temporary, and would resolve with adequate pain management control.  

After reviewing the evidence of record summarized above, the Board finds that prior to November 1, 2001, an evaluation of 20 percent under the old Diagnostic Code 5293 is warranted for the following reasons.  

First, the Veteran has not had fracture of vertebra, ankylosis of the lumbar spine, abnormal limitation of motion in the lumbar spine, muscle spasms.  Indeed, the notable symptoms of the Veteran's lumbar spine during this period are pain due to the DDD.  Therefore, the Board finds that the DC 5293 is applicable.  

Second, the evidence of record indicates that the Veteran's condition is well described by moderate IVDS with recurring attacks prior to November 1, 2001.  Here, at the worst time, the Veteran reported daily flareup causing pain in the low back.  Even at other times during this period, the flareup was recurrent.  Even though he needed to resort to a cane, the Veteran was able to walk and visit the clinic during the worst time, but he often asked stronger medications than OTC medications.  Therefore, the Board finds that the Veteran's IVDS was moderate, but characterized by recurrent flareups; it was not severe or mild.  

Lastly, after September 26, 2003, an application of the new DCs under the new regulation was considered and found that the application of the old DC would yield higher rating.  Under a new DC, the Veteran must have incapacitating IVDS episodes having a total duration of at least 4 weeks but less than 6 weeks during the past year.  38 C.F.R. § 4.71a, DC 5243.  But the record indicates that the Veteran was not prescribed such bed rest or treatment by a physician at any time during the entire appeal period.  

Therefore, resolving the reasonable doubts in favor of the Veteran, the Board finds that the evidence of record warrants an evaluation of 20 percent for the Veteran's lumbar spine disability prior to November 1, 2001.  38 C.F.R. § 4.72, DC 5293 (2002); VAOPGCPREC 3-2000; 38 U.S.C. § 5110 (g) (2012).  (IT IS NOTED THAT THIS GRANT DOES NOT AFFECT THE 20 PERCENT RATING CURRENTLY IN EFFECT AFTER NOVEMBER 1, 2001, NOR DOES IT IMPACT ON THE SEPARATE COMPENSABLE NEUROLOGICAL RATINGS ASSIGNED AS OF THAT DATE.)

As for the period prior to January 21, 2015, the Board concludes that the 20 percent rating should be continued.  There are no findings during that time that support a higher rating, based on limitation of motion, as set out above.  There is no showing of physician prescribed bed rest, and there are separate ratings assigned for the neurological impairment.  Bowel or bladder impairment have not been indicated.  Motion as set out above does not warrant a 40 percent rating during this earlier time.  As such, there is no basis for a rating in excess of 20 percent at any time prior to January 21, 2015.

After January 21, 2015, the Board finds that an evaluation of 40 percent rating is warranted for the following reasons. 

First, in the January 2015 VA examination, a significant loss in ROM of the lumbar spine was observed.  The forward flexion was 20 degrees.  Thus, under DC 5242, the rating of 40 percent is warranted.  

Second, the medical evidence indicates that the Veteran does not have any other conditions that could be qualified for consideration under other DC, to include 5235-5241, and 5243.  

Lastly, since the Veteran has no ankylosis of his lumbar spine at any time during the entire appeal period, an evaluation higher than 40 percent is not warranted.  

As the preponderance of the evidence is against assignment of any higher rating for any time period, the benefit-of-the doubt doctrine is not applicable.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

III.  TDIU

The issue of TDIU has been raised for Board review.  Initially, review included extraschedular consideration and the matter was referred to the Director, Compensation Service, which resulted in a negative opinion.  See 38 C.F.R. § 4.16(b).  Effective January 1, 2015, the Veteran met the schedular criteria, as set forth in detail below.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Marginal employment is not considered substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16 (a). 

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  38 C.F.R. § 4.16 (a).  Under 38 C.F.R. § 4.16(a), disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, are considered as one disability.  

Here, as of November 1, 2015, the Veteran is service connected for DDD of lumbar spine with herniated disc (40 %); recurrent right knee strain with functional loss and limited motion (10%); radiculopathy, right lower extremity associated with DDD of lumbar spine (10%); radiculopathy, left lower extremity associated with DDD of lumbar spine (10%); and scar on the back of head (0%), with combined rating of 60%.  Since radiculopathy is associated with the DDD of lumbar spine and right knee is part of orthopedic system, the schedular eligibility thresholds are met as of November 2015.  Prior to that time, there are also indications that because of back, orthopedic and neurological impairment that the Veteran had significant inability to perform any employment that required labor.  It was indicated that the Veteran would be capable of sedentary employment.  Review of the record, however, fails to reveal education or occupational experience which would indicate that the Veteran would be able to find sedentary work which would provide substantially gainful employment.  As such, it is concluded, with resolution or reasonable doubt in the Veteran's favor, that a TDIU should be granted on a schedular or extraschedular basis, as applicable.


ORDER

An initial evaluation in excess of 20 percent for the DDD of lumbar spine prior to November 1, 2001 is granted, subject to the law and regulations governing the award of monetary benefits.  

An increased evaluation in excess of 20 percent for the DDD of lumbar spine prior to January 21, 2015, and over 40 percent thereafter, is denied.  

Entitlement to TDIU is granted, subject to the law and regulations governing the award of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


